Citation Nr: 0707178	
Decision Date: 03/12/07    Archive Date: 03/20/07	

DOCKET NO.  03-26 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for hyperthyroidism.  

3.  Entitlement to service connection for degenerative joint 
disease of the left knee.  

4.  Entitlement to an initial evaluation in excess of 
20 percent for Type 2 diabetes mellitus.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from May 1964 to 
December 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that denied the benefits sought on 
appeal.  

The Board observes that in December 2004 the veteran 
expressed disagreement with decisions rendered by an 
October 2004 rating decision and that the RO issued a 
Statement of the Case in April 2005.  However, these matters 
are not before the Board because a Substantive Appeal is not 
of record.  Therefore, those matters will not be addressed in 
this decision.  

The issue of entitlement to service connection for 
degenerative joint disease of the left knee will be addressed 
in the remand portion of this decision below.  


FINDINGS OF FACT

1.  Hypertension was not manifested during service or within 
one year of separation from service, and is not shown to be 
causally or etiologically related to service or to the 
service-connected diabetes mellitus.  

2.  Hyperthyroidism was not manifested during service or for 
many years following separation from service and is not shown 
to be causally or etiologically related to service or to the 
service-connected diabetes mellitus.  

3.  The veteran's diabetes mellitus is not shown to require 
insulin, a restricted diet and regulation of activities.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).  

2.  Hyperthyroidism was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2006).  

3.  The criteria for an initial evaluation in excess of 
20 percent for Type 2 diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2002, July 2003, January 2005 and 
March 2006.  The RO also provided assistance to the veteran 
as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

Furthermore, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  


Service Connection Claims

The veteran essentially contends that his hypertension and 
hyperthyroidism are either related to service or to his 
service-connected Type 2 diabetes mellitus.  Under VA laws 
and regulations, service connection will be granted if it is 
shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection 
may also be granted for certain chronic diseases, for example 
hypertension and an endocrinopathy such as hyperthyroidism, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Furthermore, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Hypertension

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of hypertension, and 
medical records dated following separation from service do 
not show that hypertension was manifested within one year of 
separation from service.  Indeed, the earliest medical 
records are private medical records dated in January 1992 and 
those records do not reflect treatment for or a diagnosis of 
hypertension.  Thus, the veteran's hypertension was not 
manifested during service or within the one year presumptive 
period following separation from service.  

There is also no medical evidence which suggests that the 
veteran's hypertension is related either to service or to his 
service-connected diabetes mellitus.  While the veteran is 
clearly of the opinion that such a relationship exists, the 
veteran, as a lay person, is not competent to offer an 
opinion on a question that requires medical expertise such as 
the diagnosis and etiology of a medical disorder such as 
hypertension.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

However, the competent medical evidence is against the claim.  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).  In a 
May 2004 VA examination report, the examiner stated that it 
was not at least as likely as not that the hypertension was 
related to the diabetes mellitus.  The examiner stated that 
he believed that the veteran had essential hypertension.  The 
rationale for that conclusion was that a condition that had 
not yet developed, specifically the veteran's diabetes, would 
be unable to cause complications.  Review of the medical 
records clearly indicated that the hypertension was diagnosed 
in 1990, approximately nine years prior to the diagnosis of 
Type 2 diabetes mellitus and that this would rule out 
hypertension being caused by the diabetes mellitus.  

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for hypertension.  Given the medical evidence 
against the claim, for the Board to conclude that the 
veteran's disorder had its origin during service or is 
related to his service connected diabetes in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in the absence of a 
present disability that is related to service or to a service 
connected disability, a grant of service connection is 
clearly not supportable.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his hypertension and 
service or his service connected disability by way of letters 
from the RO to him, but he has failed to do so.  A claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised of the need to 
submit medical evidence of a relationship between the current 
disability and service or his service connected diabetes.  
Accordingly, the Board concludes that service connection for 
hypertension is not established. 


Hyperthyroidism

A review of the veteran's service medical records discloses 
that they contain no evidence of complaints, treatment or 
diagnosis of hyperthyroidism during service.  Medical records 
dated following separation from service also do not reflect 
that hyperthyroidism was diagnosed within one year of 
separation from service.  A medical record dated in 
March 1993 appears to be the earliest reference to 
hyperthyroidism in that it notes that the veteran was begun 
on thyroid replacement medication.  There is also no medical 
evidence which in any way suggests that the veteran's 
hyperthyroidism is related either to service or to his 
service-connected diabetes mellitus.  

In the absence of medical evidence which suggests a 
relationship between the veteran's hyperthyroidism and 
service or his service-connected diabetes mellitus, the Board 
finds that the medical evidence is against the veteran's 
claim.  Given the medical evidence against the claim, for the 
Board to conclude that the veteran's hyperthyroidism had its 
origin during service or is related to his service connected 
diabetes in these circumstances would be speculation, and the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service or to a service connected disability, a grant of 
service connection is clearly not supportable.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between his hyperthyroidism 
and service or his service connected disability by way of 
letters from the RO to him, but he has failed to do so.  A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of a relationship between 
the current disability and service or his service connected 
diabetes.  Accordingly, the Board concludes that service 
connection for hyperthyroidism is not established. 


Evaluation of Diabetes Mellitus

The veteran essentially contends that the current 20 percent 
evaluation assigned for his diabetes does not accurately 
reflect the severity of his disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating, as is the 
situation in this case, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999). 

A rating decision dated in October 2002 granted service 
connection for diabetes mellitus and assigned a 20 percent 
evaluation under Diagnostic Code 7913.  Under that Diagnostic 
Code, a 20 percent evaluation is for assignment when diabetes 
requires Insulin and a restricted diet, or oral hypoglycemic 
agent and a restricted diet.  The next higher 40 percent 
evaluation contemplates diabetes mellitus that requires 
Insulin, a restricted diet and regulation of activities.  

However, after reviewing the evidence of record, the Board 
finds that the veteran does not meet the criteria for the 
next higher 40 percent evaluation.  While the medical 
evidence clearly shows that the veteran requires medication 
for treatment of his hypertension, including recently 
Insulin, there is no evidence that the veteran's disability 
has required a regulation of activities.  For example, at the 
time of the May 2004 VA examination, which included a review 
of the claims file, it was specifically noted that the 
veteran denied restrictions of activities related to his 
diabetes, but reported that he completed activities at a 
slower pace related to his diabetes.  In addition, later 
dated medical records contain no evidence that the veteran's 
diabetes has necessitated a regulation of activities.  
Indeed, a VA outpatient treatment record dated in 
January 2006 recommended diet and exercise.  

Therefore, in the absence of evidence that the veteran's 
diabetes requires Insulin a restricted diet and regulation of 
activities, the veteran does not meet the criteria for the 
next higher 40 percent evaluation.  Accordingly, the Board 
concludes that an initial evaluation in excess of 20 percent 
for diabetes mellitus is not established.  


ORDER

Service connection for hypertension is denied.  

Service connection for hyperthyroidism is denied.  

An initial evaluation in excess of 20 percent for Type 2 
diabetes mellitus is denied.  


REMAND

A preliminary review of the record with respect to the 
veteran's claim for service connection for degenerative joint 
disease discloses a need for further development prior to 
final appellate review.  In particular, the Board is of the 
opinion that the veteran should be afforded a VA examination 
in order to ascertain whether any currently diagnosed left 
knee disorder is causally or etiologically related to 
symptomatology shown in the veteran's service medical 
records.  

Briefly, the veteran's service medical records show that in 
July 1965 he sustained an abrasion to his left knee and in 
November 1970 the veteran was provided an X-ray examination 
of his left knee for a chronic strain, but no significant 
abnormalities were seen.  At the time of a June 1986 physical 
examination performed in connection with the veteran's 
separation from service he reported that he experienced a 
"trick" or locked knee.  While no left knee disorder was 
shown on the Report of Medical Examination portion of the 
separation examination, the examiner commented on the Report 
of Medical History portion of the examination that the left 
knee had previously been injured and the veteran stated that 
it had a tendency to swell after standing for periods of 
time.  

The veteran currently has degenerative joint disease of the 
left knee and has essentially related that he has experienced 
left knee symptomatology since service.  A VA examination is 
necessary to determine whether any currently diagnosed left 
knee disorder is causally or etiologically related to the 
symptomatology shown in the veteran's service medical 
records.  Duenas v. Principi, 18 Vet. App. 512 (2004); 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is necessary.  
Accordingly, this case is REMANDED for the following action:  

The veteran should be afforded an 
examination of his left knee by an 
appropriate physician to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records and medical records pertaining to 
the veteran's left knee dated following 
separation from service, and following 
the examination and review, offer 
comments and an opinion as to whether any 
currently diagnosed left knee disorder is 
causally or etiologically related to the 
symptomatology shown in the veteran's 
service medical records.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


